Shepley, C. J.
—’The plaintiff in replevin appears to have received of Eussell S. Currier, in the month of April, 1849, two steers, of the age of two years, to be kept till they were six years old, then to return them or pay fifty dollars.
The defendant introduced testimony to prove a sale of Currier’s interest in them to Alburn Calden, from whom he-derived that title. He also introduced testimony to prove, *112that he had acquired the plaintiff’s title to them by the proceedings of Allsworth Tainter, who, as a constable of the town of Carthage, had au execution in. favor of Calden against the plaintiff.
' To rebut this testimony the plaintiff appears to have called Tainter as a witness to prove, what had been done by agreement of the parties to that execution, for payment or security of it. He stated, that Calden forwarded a letter to him to be delivered to the plaintiff proposing a modo of security. This was produced and received as testimony. The defendant claiming to have extinguished the plaintiff’s title by tbe proceedings to collect or secnre that execution, testimony to prove what did take place between the plaintiff and Calden for that purpose, appears to have been entirely proper, and Calden’s letter to the plaintiff composing a part of those transactions was admissible as part of the res gestae. Exceptions overruled.
Rice, Hathaway and Cutting, J. J., concurred.